DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin et al. (US 2016/0149004 A1) (“Rabkin”), in view of Ryu et al. KR 2018-0020024 A) (“Ryu”), by means of Examiner provided machine translation (Examiner note Ryu was provided by Applicant on the IDS filed January 28, 2021). 
Regarding claim 6, Rabkin teaches at least in figure 8:
forming multilayers (696-698) comprising at least one transition metal (¶ 0046, where 696 and 698 can comprise Al2O3); and 
forming a channel layer (699) to be adjacent to the multilayers (696-698) and to comprise an indium gallium oxide (IGO) material (¶¶ 0026, and 51, where 699 can comprise IGO (InGaO), or IGZO, etc.),

Rabkin does not teach:
wherein, in the forming of the channel layer, the IGO material is crystallized through thermal treatment performed in a temperature range of 650 °C to 750 °C, and 
wherein the IGO material is crystallized to have a (222) crystal plane.

Ryu teaches:
That when IGO is anneal above 300 °C it changes from an amorphous phase to a crystalline phase. ¶ 0025. Further, Ryu teaches that when one anneals higher than 300 °C one can get an increase in drain current. Figures 3a-d. Which further leads to a greater on/off current. ¶ 0029. Therefore, it would have been obvious to one of ordinary skill in the art to anneal the IGO layer to a temperature above 300 °C. Further, based upon the teachings of Ryu it would have been obvious to one of ordinary skill in the art to raise the anneal, or thermal treatment, temperature above 600 °C because based upon the teachings of Ryu it would lead to a greater current through the device and lead to a greater on/off ratio. It would have been obvious to one of ordinary skill in the art to do this for a memory device in order to reduce the leakage current through the memory device, and in order to get more separation between voltage levels when writing data to the memory device. Thus, the limitation “wherein, in the forming of the channel layer, the IGO material is crystallized through thermal treatment performed in a temperature range of 650 °C to 750 °C” would have been obvious to one of ordinary skill in the art to optimize the anneal temperature in order to maxime the benefits described by Ryu. MPEP 2144.05. See also Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783 (Fed. Cir. 1985).
In addition to the above, Ryu teaches that when one anneals IGO to a temperature above 300 °C one crystallizes the IGO material and inherently/obviously gets the IGO material to have a (222) plane. ¶ 0022. Therefore, this limitation is inherent/obvious characteristic of IGO when IGO is anneal at the temperature ranges which are taught and obvious in view of Ryu.
Regarding claim 9, Rabkin teaches at least in figure 8:
wherein, in the forming of the channel layer, the IGO material is deposited to a thickness of 10 nm to 20 nm through atomic layer deposition (ALD) to form the channel layer (¶¶ 0099-100, where ALD can be used to form the oxide semiconductor layer, and it can be formed to a thickness of 10 to 25 nm).
Regarding claim 10, Rabkin teaches at least in figure 8:
wherein the multilayers are oxide-nitride-oxide (ONO) layers comprising a tunneling oxide layer, a charge trap layer and a blocking oxide layer (¶ 0046, where 696-698 can comprise and ONO layer. Examiner notes the layer names tunneling oxide layer, a charge trap layer and a blocking oxide layer do not structurally differentiate the claim when the prior art teaches the same materials. This is because the layer names do not impart a structural distinction, especially when the prior art teaches the materials).
Regarding claim 11, Rabkin teaches at least in figure 8:
wherein the transition metal comprises at least one of aluminum (Al), titanium (Ti) and titanium nitride (TiN) (¶ 0046, where 696 and 698 can comprise Al2O3).
Regarding claim 12, Rabkin teaches at least in figures 3B, and8:
further comprising: alternately laminating a plurality of electrode layers (WL0-WL6, and SG)and a plurality of interlayer insulating layers (D0-D8); and
forming a hole to pass through the laminated electrode layers and interlayer insulating layers (as shown in figure 5, figure 3B’s C0-C11 are formed through the claimed layers).


Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822